—Judgment, Supreme Court, New York County (Alfred H. Kleiman, J.), rendered December 7, 1993, convicting defendant, upon his *363guilty plea, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 3 years to life, unanimously affirmed.
The presence of 200 vials and yellow caps in plain view inside the car the police officers stopped for traffic infractions gave the officers probable cause to believe the car contained contraband or evidence of a crime (Coolidge v New Hampshire, 403 US 443, 465). Under the automobile exception to the search warrant requirement, the officers were thus allowed to search the car and open any containers, which led to the discovery of the cocaine (People v Belton, 55 NY2d 49, 53-54). The court thus properly denied the motions to suppress. Concur—Sullivan, J. P., Ellerin, Kupferman and Asch, JJ.